Citation Nr: 0331990	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-17 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals (pain and 
numbness in bilateral legs) claimed as resulting from a 
herniotomy performed in service.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


REMAND

The veteran apparently had active service from May 1943 to 
November 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2001 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, which, in 
pertinent part, denied entitlement to service connection for 
residuals (pain and numbness in bilateral legs) claimed as 
resulting from a herniotomy performed in service.  The 
veteran disagreed with that denial, and, subsequent to 
issuance of a statement of the case in September 2002, the 
veteran's timely substantive appeal was received in October 
2002.

In the notice of disagreement received in January 2002, the 
veteran requested a personal hearing.  The veteran also 
requested that his case be reviewed by a Decision Review 
Officer.  An informal hearing was conducted before a Decision 
Review Officer in September 2002.  It is not clear whether 
the veteran accepted this informal hearing in lieu of a 
personal hearing on the record.  This matter should be 
clarified, and, if the veteran wishes to have a formal 
personal hearing on the record, such a hearing should be 
scheduled.

In a statement received in June 2001, the veteran stated that 
he believed that the pain and numbness in his legs was a 
result of a spinal block used for anesthesia during a hernia 
operation performed in service.  The veteran specifically 
stated "Dr. concurs it is from this operation."  In another 
statement, also submitted in June 2001, the veteran stated "I 
believe and doctors think it is from deterioration from this 
operation."  

In a June 2001 statement, the veteran asked "please advise 
what I should do[.]"  In a February 2003 letter, the veteran 
again asked whether there was more he could do to conclude 
the claim.  Although the veteran was advised, by an August 
2001 letter from the RO, that evidence to substantiate his 
claim might be found in medical records or medical opinions, 
the veteran was not specifically advised to provide a written 
statement or opinion from the physician(s) who concurred with 
his belief that current symptoms might be related to the 
procedure performed in service.

At an informal hearing conducted by the Decision Review 
Officer, the veteran stated that he received all treatment 
from the VA Medical Centers in Muskogee and Tulsa.  The 
veteran did not specify the dates of his treatment at those 
facilities.  VA treatment records obtained from August 2001 
to July 2002 clearly reflect that the veteran was seen by a 
private physician prior to his first VA treatment appointment 
in August 2001.  It does not appear that the veteran has been 
advised that he should authorize release of records from that 
private physician.  Even though the veteran has stated that 
he has no additional evidence, it is apparent from the claims 
file that the veteran does not understand that there is 
evidence available which may be relevant to his claim.  The 
veteran should be specifically advised to identify or submit 
records relevant to treatment of the claimed disorder since 
service, especially records reflecting that he had symptoms 
of the claimed impairment proximate to service.

VA treatment records associated with the claims file reflect 
that the veteran discussed with the VA providers his belief 
that his back and legs symptoms began subsequent to a 
surgical procedure in service, but do not reflect written 
opinion by any provider as to the etiology of those symptoms.  
The veteran should be afforded the opportunity to submit such 
evidence.  

During the pendency of this claim, the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant must be provided with notice of enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and the 
provisions of that Act, particularly the veteran's rights and 
responsibilities, and notice as to the time allowed for 
submission of evidence.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003); Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  See also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Given these decisions, additional, specific 
notice to the veteran advising him of the types of evidence 
which might substantiate his claim is required.

Accordingly, the case is REMANDED for the following actions:

1.  (a)  Notify the veteran of what 
evidence is required to substantiate his 
claim for service connection for a pain 
and numbness of the legs, claimed as 
residuals of an inservice herniotomy.  
Notify the veteran as to which portion of 
the evidence he is responsible for and 
what evidence VA will assist him to 
obtain or develop.  The veteran should be 
specifically advised that he should 
submit in writing opinions from any 
physician(s) who has advised the veteran 
that he may have a current disorder 
manifested by pain and numbness in the 
legs which is related to service, 
including an inservice herniotomy.  The 
veteran should be notified that evidence 
proximate to his service regarding the 
claimed disorders would be relevant and 
persuasive evidence.

(b)  The veteran should be specifically 
advised of the period of time in which he 
may timely submit or identify evidence 
which might substantiate his claim.  

(c)  The veteran should be advised of the 
differences between an informal hearing 
before a Decision Review Officer and a 
personal hearing.  He should be asked to 
clarify, in writing, whether he wishes to 
have a personal hearing.  

Any notice given, or action taken 
hereafter, must also comply with the 
holdings of Disabled American Veterans, 
et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and 
Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), 
as well as any other controlling guidance 
provided after the issuance of this Board 
decision.   

2.  The veteran should be afforded 
another opportunity to submit alternative 
evidence regarding the etiology or onset 
of observable symptoms of pain and 
numbness of the legs, including 
statements from co-workers, friends, or 
others who may have observed relevant 
symptoms, records of examinations for 
employment purposes, employment medical 
records, reports of insurance 
examinations, reports of any examinations 
proximate to service, or any other 
evidence which might substantiate the 
veteran's contentions.  

3.  The veteran should again be asked to 
identify VA facilities and private 
providers at which or by whom he has been 
treated for pain and numbness of the legs 
or residuals of a hernia operation in 
service.  

The veteran should also identify any 
private or VA facilities at which he has 
received treatment for pain or numbness 
of the legs.  In particular, the veteran 
should be advised to provide or identify 
evidence proximate to service if such 
evidence may be available.  

Records should be obtained from each 
treating VA or private facility 
identified from May 2002, the date of the 
VA examination of record, to the present. 

4.  If evidence obtained during the 
development above provides support for 
the veteran's contention that he has had 
pain and numbness of the legs since 
service, or supports the contention that 
a current disorder may be related to some 
incident of service, the veteran should 
be afforded further VA examination.  The 
claims folder should be sent to the 
examiner for review of pertinent 
documents therein.  Any necessary 
diagnostic examinations or studies should 
be conducted.  The examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not (Is there 
a 50 percent or greater probability?) 
that the veteran has a current disorder 
manifested by pain and numbness in the 
legs that was incurred or aggravated 
during or as a result of service or any 
incident therein, including a herniotomy.  
The examiner should state the basis 
(rationale) for the conclusions reached.  

5.  After completing development, 
including any actions in addition to 
those specified above to satisfy the 
VCAA, the issue on appeal should be 
readjudicated.  If the decision remains 
adverse to the veteran, the veteran 
should be provided a supplemental 
statement of the case.  After the 
appropriate period of time for response, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


